DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-3 and 12 are objected to because of the following informalities:
In claim 1, line 8, “C.” should read –C--.
In claim 1, line 10, “800° C. to 100° C.” should read --800° C to 100° C--.
In claim 1, line 11, “30° C./sec” should read --30° C/sec--.
In claim 2, line 2, “total aluminum” should read –aluminum--.
In claim 3, line 1, “Si+total Al” should read –Si + Al--.
In claim 12, line 4, “800° C. to 1200° C.” should read --800° C to 1200° C--.
In claim 12, line 5, “800° C. to 100° C.” should read --800° C to 100° C--.
In claim 12, line 6, “30° C./sec” should read --30° C/sec--.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the 
The term “soft” in claims 1 and 13 is a relative term which renders the claim indefinite. The term “soft” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what degree of “soft” the claims are intending to encompass. Furthermore, it is unclear whether “soft” is referring to soft magnetism or low hardness.
Claims 2-12 are dependent on claim 1 and are thus also rejected for the same reasons.
Allowable Subject Matter
Claims 1-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 1, the prior art fails to teach or adequately suggest the method as claimed. In particular, the closest prior art, Komatsubara et al. (JP 2002-194513), as cited in the IDS dated 10/31/2019, hereinafter “Komatsubara,” wherein an English machine translation is used and cited herein, teaches a method of producing a soft high-silicon steel sheet comprising preparing a steel material comprising , by mass%, 4.5% Si and 12% Cr, forming a hot rolled steel sheet by reheating the steel material to 1200°C followed by hot rolling with a finishing rolling temperature of 800-1100°C, and cold rolling at 200°C (Abstract, [0002], Table 1: Steel G, [0065]), which satisfies the instantly claimed composition, hot rolling parameters, and cold rolling parameters. However, Komatsubara does not teach or adequately suggest wherein the forming of the hot rolled steel sheet comprises cooling the hot rolled steel sheet from 800°C to 100°C at a cooling rate of 30°C/sec or higher after the hot rolling of the steel material, as required by claim 1. Thus, claim 1 is distinct over the teachings of the prior art. Claims .
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY M LIANG whose telephone number is (571)272-0483. The examiner can normally be reached M-F: 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on (571)272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY M LIANG/Primary Examiner, Art Unit 1734